
	

114 HRES 746 IH: Urging the United States Soccer Federation to immediately eliminate gender pay inequity and treat all athletes with the same respect and dignity.
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 746
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2016
			Ms. DeLauro (for herself, Ms. Judy Chu of California, Mr. Nadler, Ms. Kaptur, Ms. Speier, Mr. Langevin, Mr. Pascrell, Ms. Clark of Massachusetts, Mrs. Dingell, Ms. Lee, Ms. Norton, Mr. Norcross, Mr. Hastings, Mrs. Watson Coleman, Mr. Blumenauer, Ms. Edwards, Mr. Hinojosa, Ms. Pingree, Mr. Ted Lieu of California, Mr. Cárdenas, Mrs. Napolitano, Mr. Murphy of Florida, Ms. Wasserman Schultz, Ms. Slaughter, Mr. Honda, Mr. Pallone, Mrs. Lowey, Ms. Matsui, Mr. Johnson of Georgia, Mr. Van Hollen, Mr. Lowenthal, Ms. DelBene, Mr. Beyer, Ms. Schakowsky, and Mr. Sablan) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Urging the United States Soccer Federation to immediately eliminate gender pay inequity and treat
			 all athletes with the same respect and dignity.
	
	
 Whereas title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) (referred to in this preamble as title IX) requires schools and institutions of higher education to provide the same opportunities for girls that the schools and institutions of higher education provide for boys;
 Whereas 6 years after the date of enactment of title IX, the approximate percentage of girls playing team sports increased from 4 percent to 25 percent, a sixfold increase;
 Whereas the participation of girls in club soccer in the United States increased by approximately 37 percent between 1995 and 2015;
 Whereas the participation of girls in high school soccer programs increased by approximately 45 percent between 1999 and 2014;
 Whereas the participation of girls in team sports results in lifelong improvements to the educational, work, and health prospects of the girls;
 Whereas the United States Soccer Federation is the governing body of soccer in all forms in the United States and endeavors to make soccer a preeminent sport in the United States;
 Whereas the United States Women’s National Team has won 3 Federation Internationale de Football Association (commonly referred to as FIFA) Women’s World Cups, 4 Olympic Gold Medals, and 7 Confederation of North, Central America, and Caribbean Association Football (commonly referred to as CONCACAF) Gold Cups;
 Whereas the United States Women’s National Team is ranked first in the world as of the date of adoption of this resolution;
 Whereas the 2015 final Women’s World Cup match generated an audience of approximately 750,000,000 viewers worldwide and more than 25,000,000 viewers in the United States, the largest audience of any soccer game shown in the United States on English language television;
 Whereas the members of the United States Women’s National Team are some of the most visible athletes in the world and serve as an inspiration and as role models to young athletes across the United States and worldwide;
 Whereas the members of the United States Women’s National Team, despite the international success of the members, are consistently paid less than similarly situated members of the United States Men’s National Team for doing the same job, regardless of the performance of the teams;
 Whereas a woman in 1963 was paid on average only 59 cents for each dollar paid to a male counterpart;
 Whereas, in 1963, Congress passed and President Kennedy signed the landmark Equal Pay Act of 1963 (29 U.S.C. 201 note; Public Law 88–38) (referred to in this preamble as the Equal Pay Act), unequivocally affirming that women deserve equal pay for equal work;
 Whereas the enactment of the Equal Pay Act laid the groundwork for title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) and title IX, which together vastly expanded opportunities for girls and women at school and work;
 Whereas the pay disparities suffered by the members of the United States Women’s National Team are reflective of the reality of many women in the United States who, more than 50 years after the enactment of the Equal Pay Act, still make on average only 79 cents for each dollar made by a male counterpart;
 Whereas those pay disparities exist in both the private and the public sectors and, in many instances, the pay disparities can only be due to continued intentional discrimination or the lingering effects of past discrimination;
 Whereas unequal pay on the basis of gender tells women and girls that, whether on the soccer field or in the office, the hard work of the women or girls is not valued equally to that of male counterparts;
 Whereas unequal pay on the basis of gender violates generally held beliefs regarding equality and fundamental fairness;
 Whereas the wage gap equals approximately $10,762 less per year in median earnings for women and their families compared to men;
 Whereas, compared to the earnings of White, non-Hispanic men, women on average face a lifetime wage gap of $430,480, African-American women on average face a lifetime wage gap of $877,480, and Latinas on average face a lifetime wage gap of $1,007,080; and
 Whereas unequal pay on the basis of gender threatens the economic security of women and their families while the women are in the workforce and the retirement security of women after the women have left the workforce: Now, therefore, be it
		
	
 That the House of Representatives— (1)urges the United States Soccer Federation to immediately end gender pay inequity and to treat all athletes with the respect and dignity those athletes deserve;
 (2)supports an end to pay discrimination based on gender and the strengthening of equal pay protections; and
 (3)instructs the Clerk of the House of Representatives to submit a copy of this resolution to the United States Soccer Federation.
			
